COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           Friede & Goldman, LLC d/b/a Friede & Goldman, Ltd. v.
                               Roberto Ulloa, et al.
Appellate case number:         01-21-00565-CV
Trial court case number:       2016-29340
Trial court:                   125th District Court of Harris County
       On October 15, 2021, appellant, Friede & Goldman, LLC, doing business as Friede
& Goldman, Ltd., filed a notice of interlocutory appeal from the trial court’s October 8,
2021 order denying appellant’s “Motion to Dismiss Pursuant to [Texas Civil Practices and
Remedies Code] Chapter 150.” See TEX. CIV. PRAC. & REM. CODE § 150.002(f). In
conjunction with its notice of appeal, on October 15, 2021, appellant also filed “Emergency
Motion to Stay Trial Proceedings During Pendency of Interlocutory Appeal.” In its
emergency motion to stay, appellant requested “a stay of all proceedings, including trial,
pending the resolution of its interlocutory appeal from the trial court’s October 8, 2021
order.”
       On October 20, 2021, we granted appellant’s motion, staying all proceedings in trial
court case number 2016-29340. We further notified the parties that the stay imposed by
our October 20, 2021 order would be in effect until disposition of appellant’s appeal or
further order of this Court.
       On October 25, 2021, appellant and appellees, a group of more than forty plaintiffs
in the underlying litigation, filed an “Emergency Joint Motion for Partial Lift of Stay to
Facilitate Settlement.” In the motion to lift stay, the parties jointly represent that they have
“signed a Rule 11 agreement to resolve the dispute,” and as a part of that agreement,
appellees “have agreed to file a nonsuit with prejudice of their claims against [appellant]
as soon as this Court partially lifts the stay to permit the filing of that nonsuit.” The parties
further represent that “[a]s soon as the nonsuit is filed and the trial court has signed an order
of dismissal, [appellant] will dimiss its appeal.”
       The parties joint motion to lift stay is granted. The stay imposed by our October
20, 2021 order is lifted, in part, to allow appellees to file a nonsuit with prejudice of their
claims against appellant, and to further allow the trial court to consider and sign an order
on appellees nonsuit with prejudice for all appellees’ claims against appellant.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___October 25, 2021____




                                             2